t c memo united_states tax_court rilwan adisa salami petitioner v commissioner of internal revenue respondent docket no filed date rilwan adisa salami pro_se linda grobe for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively and accuracy-related_penalties pursuant to sec_6662 in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner had unreported schedule c gross_receipts in the amounts determined by respondent whether petitioner is entitled to schedule c business_expense deductions in excess of the amounts allowed by respondent whether petitioner's net_earnings from self- employment are excludable from self-employment_income because he is a nonresident_alien and whether petitioner is liable for the sec_6662 accuracy-related_penalty some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in chicago illinois on the date the petition was filed in this case petitioner came to the united_states in he formerly worked as a security guard in california petitioner moved to chicago in date and began working as a taxicab driver petitioner shared a friend's taxicab from date to date the friend allowed petitioner to drive his chevrolet caprice at night from date to date petitioner drove a car that he leased from yellow cab company in date petitioner purchased his friend's chevrolet caprice which he drove until date from date to date petitioner drove a chevrolet caprice that he leased from yellow cab company petitioner was granted permanent resident_alien status on date by the u s department of justice immigration and naturalization service the first issue for decision is whether petitioner had unreported schedule c gross_receipts in the amounts determined by respondent respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 all taxpayers are required to maintain records sufficient to determine their correct_tax liability sec_6001 such records must be retained by the taxpayer so long as the contents thereof may become material in the administration of any internal revenue law sec_1_6001-1 income_tax regs if a taxpayer keeps no records or it appears that records that are kept do not clearly reflect income respondent may reconstruct income under a method which does clearly reflect income sec_446 once it is established that a reconstruction is necessary respondent has great freedom in the method of reconstruction used 81_tc_8 affd without published opinion sub nom knoll v commissioner 735_f2d_1370 9th cir petitioner introduced a printout from a friend's taximeter that he contends shows his method of calculating his gross_receipts petitioner however failed to present any like printouts from the taximeters of his own taxicabs we find that petitioner failed to maintain adequate_records of his gross_receipts for and since petitioner failed to maintain records that clearly reflected his income respondent's revenue_agent tony savage reconstructed petitioner's gross_receipts for and through a method called the cab formula mr savage works in respondent's market specialization program that deals with the transportation industry including taxicab drivers and has used the cab formula on numerous occasions with other taxicab drivers as explained by mr savage the cab formula reconstructs income by taking into account the claimed gas expenses price per gallon of gas miles per gallon of the vehicle s used occupancy rate of the vehicle number of customers and trips per day number of days worked per year and amounts charged for both entry and per mile fares mr savage testified that he relied in part on petitioner's statements during the audit but necessarily estimated some factors through the use of similar information from other taxicab drivers who unlike petitioner had provided him with records mr savage testified that he used conservative numbers in reconstructing petitioner's gross_receipts in particular he did not take into account any tips which would have increased the total gross_receipts up to percent we have considered petitioner's miscellaneous objections to mr savage's calculations and after carefully reviewing the record are convinced that the cab formula used by mr savage clearly reflects petitioner's gross_receipts for and we therefore sustain respondent's determinations of petitioner's unreported income the second issue for decision is whether petitioner is entitled to schedule c business_expense deductions in excess of the amounts allowed by respondent petitioner claimed a deduction for car and truck expenses for in the amount of dollar_figure in the statutory_notice_of_deficiency respondent disallowed dollar_figure of the claimed expenses petitioner also claimed a deduction for repairs to his taxicab for in the amount of dollar_figure respondent disallowed dollar_figure of the claimed repairs respondent's explanations in the statutory_notice_of_deficiency state that the amounts were disallowed because petitioner did not establish that any amounts over the allowed amounts were ordinary and necessary business_expenses and that the sec_274 substantiation requirements had not been met sec_162 provides for the deduction of all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business deductions are strictly a matter of legislative grace and petitioner bears the burden of proving his entitlement to any deduction claimed rule a 503_us_79 292_us_435 petitioner's burden includes the requirement that he substantiate any deductions claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_274 provides that no deduction shall be allowed with respect to any listed_property defined in sec_280f to include passenger automobiles unless the taxpayer meets strict substantiation rules however sec_280f provides that the term passenger_automobile does not include any vehicle used by the taxpayer directly in the trade_or_business of transporting persons or property for compensation or hire since petitioner's claimed deductions are for his use of passenger automobiles as taxicabs sec_274 is not applicable in this case notwithstanding the nonapplicability of sec_274 petitioner failed to present any records that show that he is entitled to business_expense deductions with respect to his taxicabs in excess of the amounts allowed by respondent the only receipts provided by petitioner are for repairs made to his taxicab during such receipts are partially illegible and do not exceed the amount allowed by respondent petitioner has failed to meet his burden_of_proof on this issue rule a we hold that petitioner is not entitled to business_expense deductions in excess of the amounts allowed by respondent the third issue for decision is whether petitioner's net_earnings_from_self-employment are excludable from self-employment_income because he was a nonresident_alien sec_1401 imposes a tax on self-employment_income for old-age survivors and disability insurance an additional tax for hospital insurance is imposed on self-employment_income pursuant to sec_1401 self-employment_income is defined as the net_earnings_from_self-employment derived by an individual other than a nonresident_alien_individual during any taxable_year sec_1402 the phrase net_earnings from self- employment is in turn defined as gross_income derived by an individual from any trade_or_business carried on by such individual less any attributable deductions sec_1402 petitioner argues that he is not liable for the sec_1401 and b taxes on self-employment_income because he was a nonresident_alien during and a nonresident_alien never has self-employment_income sec_1_1402_b_-1 income_tax regs while a nonresident_alien who derives income from a trade_or_business carried on within the united_states may be subject_to the applicable income_tax provisions on such income such nonresident_alien will not be subject_to the taxes on self-employment_income since any earnings which he may have from self-employment do not constitute self-employment_income id sec_7701 and the regulations thereunder provide rules for determining whether an alien individual is a resident_of_the_united_states 95_tc_594 an individual is a nonresident_alien if such individual is neither a citizen_of_the_united_states nor a resident_of_the_united_states sec_7701 an alien individual is treated as a resident_of_the_united_states with respect to any calendar_year if such individual is a lawful permanent resident_of_the_united_states at any time during such calendar_year green_card_test meets a substantial_presence_test or makes an election to be treated as a resident_of_the_united_states sec_7701 there is no evidence that petitioner was a lawful permanent resident_of_the_united_states at any time prior to date or that he made an election to be treated as a resident in accordance with the procedures set forth in sec_301_7701_b_-4 proced admin regs therefore petitioner will be treated as a resident_alien only if he meets the substantial_presence_test provided in sec_7701 an individual generally satisfies the substantial_presence_test with respect to any calendar_year if such individual was present in the united_states for at least days during that calendar_year and for at least l83 days during a 3-year period that includes the calendar_year sec_7701 sec_301_7701_b_-1 proced admin regs an individual is treated as present in the united_states on any day that such individual is physically present in the united_states at any time during such day sec_7701 the record shows that petitioner was physically present in the united_states working as a taxicab driver in chicago for more than days during and in fact petitioner offered no evidence that he was physically absent from the united_states at anytime after his arrival in moreover petitioner never revealed what foreign_country he claims as his place of residency we find that petitioner satisfies the sec_7701 substantial_presence_test and therefore must be treated as a united_states_resident for and we hold that petitioner's net_earnings_from_self-employment constitute self-employment_income accordingly petitioner is liable for the self-employment taxes as determined by respondent the fourth issue for decision is whether petitioner is liable for the sec_6662 accuracy-related_penalty for negligence respondent's determination of negligence is presumed to be correct and petitioner bears the burden of proving that the penalty does not apply rule a 290_us_111 58_tc_757 sec_6662 imposes a 20-percent penalty on the portion of the underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 respondent determined that petitioner is liable for the accuracy-related_penalty imposed by sec_6662 for his underpayment of taxes and that such underpayment was due to negligence or disregard of rules or regulations negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs sec_6664 however provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability for the year id petitioner testified that he prepared his own returns for and he failed however to maintain adequate_records to substantiate the amounts claimed on his return based on the record we hold that petitioner has not proved that his underpayment was due to reasonable_cause or that he acted in good_faith to reflect the foregoing decision will be entered for respondent
